IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                          NO. WR-81,501-01



                     EX PARTE CAMERON BERNARD THOMAS, Applicant



                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1413835-A IN THE 232ND DISTRICT COURT
                               FROM HARRIS COUNTY



        Per curiam.

                                             OPIN ION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of

the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession of cocaine and

sentenced to one year imprisonment in a state jail. He did not appeal his conviction.

        Applicant contends that there were no illegal substances present in the contraband he was alleged

to have possessed.

        Applicant’s claim is supported by the habeas record. Applicant is entitled to relief.
                                                                                                          2

        Relief is granted. The judgment in Cause No. 1413835-A in the 232nd District Court of Harris

County is set aside, and Applicant is remanded to the custody of the Sheriff of Harris County to answer

the charges as set out in the indictment. The trial court shall issue any necessary bench warrant within 10

days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.




Delivered: June 25, 2014
Do not publish